DETAILED ACTION
Applicants' arguments, filed 08/26/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
This office action has been made NON-FINAL because it includes a newly applied rejection that was not necessitated by a claim amendment and was not necessitated by an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), as well as a correction of an error related to a previously applied double patenting rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority is based on the filing receipt dated 03/30/2022. The instant application is a 371 of PCT/DK2019/050154 filed on 05/15/2019.

Information Disclosure Statement
The information disclosure statement (IDS) dated 05/31/2022 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Interpretation
	To the best of the Examiners understanding, based in the applicant’s specification (page 32) instant claim 113’s reference to ingredients present in nature is in reference to the sugars, flavorings, and thickeners present in the composition. To the best of the Examiners understanding this claim is not stating the composition as a whole is merely a combination of natural products found in nature in their original form. More specifically claim 97, which claim 113 depends from, recited the inclusion of directly compressible sugar particles which by their nature of being modified to be compressible are not inherently found in nature. As such there is no 101 rejection for the instant claims, including claim 113.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A) Claims 97-102, 105-106, 108-110,115-116, 118, and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Bondu et al. (U.S. 2012/0276199 A1) in view of Khankari et al. (US Patent 6,024,981).
Bondu teaches an oral composition which may be orally disintegrating, dissolving, and chewing tablets (Bondu at [0048]) comprising an active, flavoring (Bondu at Example 5) and compressible to non-compressible mannitol in a ratio ranging from 1:10 to 10:1 (Bondu at claim 27).
Bondu differs from instant claim 1 insofar as they do not specifically teach the use of non-directly compressible sugars in a range of at least 20%. The teachings of Khankari cure this deficit.
Khankari teaches a direct compression disintegrating tablet made without granulation containing a large percentage of non-compressible sugars (Khankari at column 13 lines 25-31, column 15 lines 30-38). Khankari further teaches that the total amount of filler can approach 100% and the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12). Khankari further teaches the use of directly compressible sugar alcohols, mannitol, and further describes that the optimization of particle size and processing type ie DC, non-DC, or granulated, in order to produce the desired mouthfeel and disintegration speed (Khankari at column 10 -11).
Khankari doesn’t teach multiple sections with distinct regions (i.e. modules) of compressible and non-directly compressible sugar alcohols, e.g. as required by claim 100.
It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Bondu to have modified the range of the non-DC sugar alcohol particles to the 25 to 95% range disclosed in Khankari for the predictable result of a disintegrating tablet. One would have a reasonable expectation of success because both Bondu and Khankari teach a disintegrating tablet with actives, flavor, and both directly compressible and non-directly compressible sugar alcohol particles.  One would be motivated to use the specific range of Khankari for the benefit of a better mouthfeel, faster disintegration rate, and method of forming the tablet without granulation as described by Khankari.  
Regarding claim 97, Bondu discloses an orally disintegrating tablet including mannitol 300 DC (aka directly compressible), and Mannitol 25 C (aka crystalline or non-directly compressible), natural and artificial orange flavor, and artificial vanilla flavor (Bondu at Example 5). Bondu further teaches the weight ratio of compressible to non-compressible mannitol is 1:10 to 10:1 (Bondu at claim 27). Regarding the ranges of claim 97, Bondu teaches a range of weight ratios between 1:10 and 10:1 for compressible to non-compressible mannitol this range would overlap with the instantly claimed 20% of the non-directly compressible sugar. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weight ratio ranges of the sugar alcohols based on the overlapping ranges provided in Bondu. See MPEP §2144.05.  Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists. 
Regarding claim 98, Bondu discloses the use of flavors where the flavor is 1.3% the total weight of the composition (Bondu at Example 5).
Regarding instant claim 99, Khankari teaches that the composition disintegrates in less than 90 seconds which overlaps with the instantly claimed range of at least 50% of the flavor within 20 seconds from onset of mastication. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 100, Bondu discloses the two sections of intragranular and extragranular, wherein the intragranular section does not contain non-directly compressible sugar alcohol particles (Bondu at Example 5). 
Regarding claim 101, Bondu discloses the two sections intragranular and extragranular, both sections are part of an orally disintegrating tablet (Bondu at Example 5).
Regarding claim 102, Bondu teach the composition may be orally disintegrating, dissolving, and chewing tablets (Bondu at [0048]).
Regarding claim 105, Bondu discloses the use of mannitol as a non-DC sugar alcohol particle (Bondu at Example 5).
Regarding claim 106, Bondu teaches the use of the sugar alcohol particle xylitol (Bondu at [0062]).
Regarding claim 108, Bondu discloses the use of DC mannitol wherein the DC mannitol is about 50% by weight the of the tablet (Bondu at Example 5).
Regarding claim 109, Bondu teaches the weight ratio of compressible to non-compressible mannitol is 1:10 to 10:1 (Bondu at claim 27). Regarding the ranges of claim 109, Bondu teaches a range of weight ratios between 1:10 and 10:1. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weight ratio ranges of the sugar alcohols based on the overlapping ranges provided in Bondu. See MPEP §2144.05.
Regarding claim 110, Bondu discloses the inclusion of actives, as defined by the instant specification, in the form of flavors (orange and vanilla), sweeteners (aspartame), pH adjusters (citric acid) and pharmaceuticals (fexofenadine hydrochloride). 
Regarding claim 115 and 116, Bondu discloses an orally disintegrating tablet including mannitol 300 DC (aka directly compressible), and Mannitol 25 C (aka crystalline or non-directly compressible), natural and artificial orange flavor, and artificial vanilla flavor (Bondu at Example 5). Bondu further teaches the weight ratio of compressible to non-compressible mannitol is 1:10 to 10:1 (Bondu at claim 27). Both Bondu and Khankari teach compositions in the form of powders (Bondu at [0048]) (Khankari at column 6 lines 59-60). Regarding the ranges Bondu teaches a range of weight ratios between 1:10 and 10:1 for compressible to non-compressible mannitol this range would overlap with the instantly claimed 20% of the non-directly compressible sugar. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weight ratio ranges of the sugar alcohols based on the overlapping ranges provided in Bondu. See MPEP §2144.05.  Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 118, Bondu discloses the use of non-DC sugar mannitol.
Regarding claim 123, Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 30%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  

B) Claims 103-104, 111-112, 117, 119 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Bondu et al. (US 2012/276199 A1) and Khankari et al. (US Patent 6,024,981) in further view of Andersen (U.S.P. 8,623,331 B2).
A copy of Andersen ‘331 with paragraph numbers has been included, the paragraph numbers are used in the rejection below.
The teachings of Bondu and Khankari are discussed above.
The combined teachings of Bondu and Khankari differ from that of the instant claims insofar as it fails to specifically recited the range of sizes for the sugar alcohol particles or ranges for the percent weight of elastomers. 
Andersen teaches that sweeteners may be sorbitol, mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, or combinations thereof (Andersen at [0276-0279]). Andersen teaches that bulk sweeteners have an average diameter of below 700 microns (Andersen at [0113]).  Andersen at table 5 discloses that the composition may have multiple bulk sweeteners in separate layers wherein each bulk sweetener can be 25 to 50% percent by weight of the tablet (Andersen at table 5). Andersen further teaches that the composition includes enhancers that can be oils and surfactants (Andersen at [0045]). Andersen teaches that the composition may contain gum base (Andersen at [0050]) whose components include 5% to 80% by weight elastomeric compounds (Andersen at [0167]).
Andersen does not teach a disintegrating product.
It would have been prima facie obvious for one of ordinary skill in the art to have used the size of the sweetener particles and the percent weight of elastomers by following the teachings of Andersen given that Bondu specifically discloses the same sweeteners but does not specify a range of sizes or a range of weight percentages for the elastomers and Andersen provides both a size for the sweeteners and a percent weight for the elastomers. One would have a reasonable expectation of success because mannitol is a known sweetener in the art being used for the art recognized use of sweetening. The ranges provided by Andersen overlap with the instantly claimed ranges of size and percent by weight of the tablet. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 103, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 104, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 111, Andersen teaches that the composition includes enhancers that can be oils and surfactants (Andersen at [0045]). When the oil and surfactants are combined with saliva they will form emulsions thereby self-emulsifying.   
Regarding claim 112, Andersen teaches that the composition may contain gum base (Andersen at [0050]) whose components include 5% to 80% by weight elastomeric compounds (Andersen at [0167]). One would be motivated to add gum base to the tablet of Bondu in order to adjust the release profile of the active as taught in Andersen [0026-0031]. The ranges provided by Andersen for the percent weight of the elastomeric compounds overlap with the instantly claimed ranges for the percent weight of the elastomer in the gum base. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 117, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 119, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 122, Andersen teaches the use of actives including loratadine, des-loratadine, nicotine bitartrate, nicotine in combination with caffeine, nicotine antagonists, combinations thereof or compounds comprising one or more of these, pseudoephedrine, flurbiprofen, paracetamol, acetylsalicylic acid, Ibuprofen, antacida, cimetidine, ranitidine, ondansetron, granisetron, metoclopramid, simvastatin, lovastatin, fluvastatin, acyclovir, benzydamin, rimonabant, varenicline, sildenafil, naltrexone, fluor in combination with fruit acids, derivatives, salts or isomers of chlorhexidine (Andersen at columns 3 lines 46-58).

C) Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over  Bondu et al. (US 2012/276199 A1), Khankari et al. (US Patent 6,024,981), and Andersen (U.S.P. 8,623,331 B2) and in further view of Andersen ‘455 (US 2006/0051455 A1- hereinafter Andersen ‘455).
Bondu, Khankari, and Andersen are discussed above. The combined teachings of Bondu, Khankari, and Andersen differ from claim 113 insofar as they fail to specifically disclose an all-natural oral product. The teachings of Andersen ‘455 cure this deficit.
Andersen ‘455 teaches a tablet with at least two individual coherent modules [Andersen ‘455 ¶0014] wherein the modules are made of compressible and non-compressible components [Andersen ‘455 ¶0091] which are covered by a coating [Andersen ‘455 ¶0094] which is compressible [Andersen ‘455 ¶0095] and has sorbitol as the sole or main component [Andersen ‘455 ¶0123, 0179] which may include an active agent like flavoring or pharmaceuticals [Andersen ‘455 ¶0188]. Andersen ‘455 teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created [Andersen ‘455 ¶0035, ¶0126, ¶0143-¶0144, ¶0172, ¶0185, ¶0204, ¶0218, and ¶0220].
Regarding claim 113, Andersen ‘455 teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created [Andersen ‘455 ¶0035, ¶0126, ¶0143-¶0144, ¶0172, ¶0185, ¶0204, ¶0218, and ¶0220].

D) Claims 99, 120, and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Bondu et al. (US 2012/276199 A1) and Khankari et al. (US Patent 6,024,981) in further view of Kashid (WO 2007/074472 A2).
Bondu and Khankari are discussed above. The combined teaching of Bondu and Khankari differ from claims 120 and 121 insofar as they fail to specifically disclose the product being in a pouch or the rate of the tablet dissolving. The teachings of Kashid cure this deficit.
Kashid teaches a dissolving or disintegrating oral pharmaceutical comprising an active, one or more fillers larger than 100 microns (Kashid claim 1). Where the filler is mannitol (Kashid claim 6) and the filler is 30% to 80% by weight of the composition (Kashid claim 4)   contains a sweetener or flavoring agent (Kashid claims 11, 24, 25) and the composition dissolves in 60 seconds or less (Kashid claim 10) and preferably 30 seconds or less (Kashid at page 2 paragraph 1). Kashid further recites that the composition is a tablet (Kashid at claim 30). Kashid also teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2).
Kashid does not teach that the final composition comprises non-directly compressible sugar alcohols.
Regarding claim 99, Kashid teaches that the composition dissolves in less than 30 seconds (Kashid at page 2 paragraph 1). The ranges provided by Kashid for the rate of dissolving overlap with the instantly claimed ranges for the release of the flavor. If the tablet is dissolved the flavor is released.  See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 120, Bondu discloses an orally disintegrating tablet including mannitol 300 DC aka directly compressible, and Mannitol 25 C aka crystalline or non-directly compressible, natural and artificial orange flavor, and artificial vanilla flavor. Bondu further teaches the composition may be in the form of powders granules, pellets, tablets and capsules (Bondu at [0048]). Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists. Kashid teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2).
Regarding claim 121, Kashid teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2) and contains an active (Kashid at claim 1).

Response to Arguments
I)Applicant argues that while Bondu teaches the use of different grades of diluents it does not teach the specific purpose or benefit of the different grades of diluents. 
The Examiner does not agree. In response to applicant's argument that Bondu doesn’t use the different grades of diluents for the same reason as applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See MPEP § 2144(IV). As such, Applicant’s argument is not persuasive.

II)Applicant argues that Bondu does not teach the use of at least 20% non-directly compressible sugar by weight of the composition. 
The Examiner does not agree. Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.   As such, Applicant’s argument is not persuasive.

III)Applicant argues that the disclosure of bulk sweeteners in Andersen ‘331 does not disclose the grade of the sugar or whether or not the sugar is directly compressible.
The Examiner does not agree. Bondu teaches an oral composition which may be orally disintegrating, dissolving, and chewing tablets (Bondu at [0048]) comprising an active, flavoring (Bondu at Example 5) and compressible to non-compressible mannitol in a ratio ranging from 1:10 to 10:1 (Bondu at claim 27). Khankari teaches a direct compression disintegrating tablet made without granulation containing a large percentage of non-compressible sugars (Khankari at column 13 lines 25-31, column 15 lines 30-38). Khankari further teaches that the total amount of filler can approach 100% and the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12). Khankari further teaches the use of directly compressible sugars and further describes that the optimization of particle size and processing type ie DC, non-DC, or granulated, in order to produce the desired mouthfeel and disintegration speed (Khankari at column 10 -11). Andersen ‘331 teaches the maximum size of sugar particles within a tablet and the use of elastomers. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, Applicant’s argument is not persuasive.
IV)Applicant argues that the disclosure of mannitol as bulk sweetener in Andersen ‘331 cannot be taken as an express or implicit teaching of non-DC sugar alcohol particles.   
The Examiner does not agree. Bondu discloses an orally disintegrating tablet including mannitol 300 DC (aka directly compressible), and Mannitol 25 C (aka crystalline or non-directly compressible), natural and artificial orange flavor, and artificial vanilla flavor (Bondu at Example 5). Bondu further teaches the weight ratio of compressible to non-compressible mannitol is 1:10 to 10:1 (Bondu at claim 27). The fact that Andersen ‘331 also uses mannitol is one of the many reasons why there is a reasonable expectation of success in combining the teachings of Bondu, Khankari and Andersen ‘331. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, Applicant’s argument is not persuasive.
As a note, the Examiner has attached a copy of the description for Andersen ‘331 with the paragraph labels included. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 97-99, 102-103, 105-106,109-110, 115-118, and 122-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,058,641 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because 11,058,641 B2 teaches an oral direct compression tablet for taste masking of active ingredients, the tablet comprising a population of particles and an active ingredient with intraoral bitter receptor activation capabilities, the population of particles comprising directly compressible (DC) and non-directly compressible (non-DC) sugar alcohol particles (‘641 claim 1) and that the tablet comprises flavor in an amount of 1-10% by weight of the tablet(‘641 claim 8). 11,058,641 B2 teaches that the tablet is designed to release at least 50% by weight of the flavor within 20 seconds from onset of mastication (‘641 claim 9).11,058,641 B2 teaches that the population of particles is tableted into a first module and combined with a second population of particles that is tableted into a second module (‘641 claim 10). 11,058,641 B2 teaches that the tablet is chewable (‘641 claim 11) and that the non-DC sugar alcohol particles are selected from non-DC particles of erythritol, maltitol, xylitol, isomalt, and combinations thereof (‘641 claim 12).11,058,641 B2 teaches that the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet (‘641 claim 14). 11,058,641 B2 teaches that the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles, which is between 0.3 and 0.7 (‘641 claim 15). 11,058,641 B2 teaches that at least 30% by weight of said population of particles have a particles size above 500 μm (‘641 claim 20).
With regards to the ranges in claims 97-99, 102-103, 105-106,109-110, 115-118, 122-123 it would be prima facie obvious for one of ordinary skill in the art to have modified the ranges of claims based on the overlapping ranges provided in US 11,058,641 B2. See MPEP §2144.05(I).
Regarding instant claim 97 and115-116, ‘641 recites an oral direct compression tablet for taste masking of active ingredients, the tablet comprising a population of particles and an active ingredient with intraoral bitter receptor activation capabilities, the population of particles comprising directly compressible (DC) and non-directly compressible (non-DC) sugar alcohol particles (‘641 at claim 1). ‘641 further recites, wherein the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet (‘641 at claim 14) and wherein the tablet comprises flavor in an amount of 1-10% by weight of the tablet (‘641 at claim 8).
Regarding instant claim 98, ‘641 recites an oral direct compression tablet wherein the tablet comprises flavor in an amount of 1-10% by weight of the tablet (‘641 at claim 8).
Regarding instant claim 99, ‘641 recites an oral direct compression tablet wherein the tablet is designed to release at least 50% by weight of the flavor within 20 seconds from onset of mastication (‘641 at claim 9).
Regarding instant claim 102, ‘641 recites an oral direct compression tablet wherein the tablet is chewable (‘641 claim 11).
Regarding instant claim 103 and 117, ‘641 recites an oral direct compression tablet wherein at least 30% by weight of the non-DC sugar alcohol particles have a particles size above 500 μm (‘641 at claim 24).
Regarding instant claim 105 and 118, ‘641 recites an oral direct compression tablet wherein the non-DC sugar alcohol particles are selected from non-DC particles of erythritol, maltitol, xylitol, isomalt, and combinations thereof (‘641 at claim 12).
Regarding instant claim 106, ‘641 recites an oral direct compression tablet wherein the non-DC sugar alcohol particles are selected from non-DC particles of erythritol, maltitol, xylitol, isomalt, and combinations thereof (‘641 at claim 12).
Regarding instant claim 109, ‘641 recites an oral direct compression tablet wherein the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles, which is between 0.3 and 0.7 (‘641 at claim 15).
Regarding instant claim 110 and 122, ‘641 recites an oral direct compression tablet wherein the active ingredient is caffeine (‘641 at claim 3).
Regarding instant claim 123, ‘641 recites an oral direct compression tablet wherein the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet (‘641 at claim 14).





B) Claim 97-100, 103, 105-106, 108-110, 112, 115-118, and 123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/342,807 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 17/342,807 teaches a disintegrating oral direct compression tablet suitable for active ingredients comprising a population of particles and at least one flavor ingredient in an amount of 1-10% by weight of the tablet, the population of particles comprising a) non-directly compressible (non-DC) sugar alcohol particles consisting essentially of pure sugar alcohol and b) particles comprising gum base (‘807 claim 1) and wherein the population of particles further comprises c) directly compressible (DC) sugar alcohol particles, and the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles, which is between 0.3 and 0.7 (‘807 claim 6).  17/342,807 teaches a tablet that is designed to release at least 50% by weight of the at least one flavor ingredient within 20 seconds from onset of mastication (‘807 claim 2). 17/342,807 teaches that non-DC sugar alcohol particles are selected from non-DC particles of erythritol, maltitol, mannitol, xylitol, lactitol, isomalt, and combinations thereof (‘807 claim 4). 17/342,807 teaches that the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet (‘807 claim 5). 17/342,807 teaches that the gum base comprises at least 5% by weight of elastomer (‘807 claim 11). 17/342,807 teaches that the one or more directly compressible (DC) components are present in an amount of at least 10% by weight of the tablet (‘807 claim 20) and that the tablet contains an active (‘807 claim 9).
With regards to the ranges in claims, it would be prima facie obvious for one of ordinary skill in the art to have modified the ranges of the claims based on the overlapping ranges provided in 17/342,807. See MPEP §2144.05(I).
Regarding instant claim 97, 115 -116 and 123, ‘807 recites a disintegrating oral direct compression tablet suitable for active ingredients comprising a population of particles and at least one flavor ingredient in an amount of 1-10% by weight of the tablet, the population of particles comprising a) non-directly compressible (non-DC) sugar alcohol particles consisting essentially of pure sugar alcohol (‘807 at claim 1). ‘807 further recites that the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet (‘807 at claim 5).
Regarding instant claim 98, ‘807 recites a tablet comprising at least one flavor ingredient in an amount of 1-10% by weight of the tablet (‘807 at claim 1).
Regarding instant claim 99 and 117, ‘807 recites a tablet wherein the tablet is designed to release at least 50% by weight of the at least one flavor ingredient within 20 seconds from onset of mastication (‘807 at claim 2).
Regarding instant claim 100, ‘807 recites a tablet wherein the tablet comprises a first module comprising a) non-directly compressible (non-DC) sugar alcohol particles and c) directly compressible (DC) sugar alcohol particles, and a second module comprising b) particles comprising gum base, the first module comprising at least a portion of the at least one flavor ingredient (‘807 at claim 17).
Regarding instant claim 103, ‘807 recites a tablet wherein at least 30% by weight of the non-DC sugar alcohol particles have a particles size above 500pm (‘807 at claim 8).
Regarding instant claim 105-106 and 118, ‘807 recites that non-DC sugar alcohol particles are selected from non-DC particles of erythritol, maltitol, mannitol, xylitol, lactitol, isomalt, and combinations thereof (‘807 claim 4).
Regarding instant claim 108, ‘807 recites a tablet wherein the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet (‘807 at claim 5).
Regarding instant claim 109, ‘807 recites a tablet wherein the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles, which is between 0.3 and 0.7 (‘807 at claim 6).
Regarding instant claim 110, ‘807 recites a tablet with an active pharmaceutical ingredient (‘807 at claim 21).
Regarding instant claim 112, ‘807 recites wherein the gum base comprises at least 5% by weight of elastomer (‘807 at claim 11).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



C) Claims 97-106,108-113, and 115-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,058,641 B2 in view of Bondu et al. (US 2012/276199 A1) and in further view respectively of Andersen (U.S.P. 8,623,331 B2), Andersen ‘455 (US 2006/0051455 A1- hereinafter Andersen ‘455) and Kashid (WO 2007/074472 A2).
C1) The teachings of ‘641 are discussed above. 
The teaching of ‘641 differ from instant claim 108 insofar as they do not teach DC particles at least 10% by weight of the composition the teachings of Bondu cure this deficit.
The teachings of Bondu are discussed above. 
It would have been prima facie obvious to one of ordinary skill in the art following the teachings of ‘641 to have used the ranges taught in Bondu which overlap with the instantly claimed ranges because ‘641 teaches the use of DC sugar particles but does not teach a percent amount. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  One would have a reasonable expectation of success because both compositions teach an oral tablet comprising actives, flavor, and DC and non-DC sugar alcohol particles.
Regarding claim 108, Bondu discloses the use of DC mannitol wherein the DC mannitol is about 50% by weight the of the tablet (Bondu at Example 5) which overlaps the instantly claimed range of at least 10%.
Regarding claim 100, Bondu discloses the two sections of intragranular and extragranular, wherein the intragranular section does not contain non-directly compressible sugar alcohol particles (Bondu at Example 5). 
Regarding claim 101, Bondu discloses the two sections intragranular and extragranular, both sections are part of an orally disintegrating tablet (Bondu at Example 5).
C2) The teachings of ‘641 and Bondu are discussed above.
The combined teachings of Bondu and ‘641 differ from that of the instant claims 111-112, and 119 insofar as it fails to specifically recited the range of sizes for the sugar alcohol particles or ranges for the percent weight of elastomers. The teachings of Andersen ‘331 cure this deficit.
 Andersen teaches that sweeteners may be sorbitol, mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, or combinations thereof (Andersen at [0276-0279]). Andersen teaches that bulk sweeteners have an average diameter of below 700 microns (Andersen at [0113]).  Andersen at table 5 discloses that the composition may have multiple bulk sweeteners in separate layers wherein each bulk sweetener can be 25 to 50% percent by weight of the tablet (Andersen at table 5). Andersen further teaches that the composition includes enhancers that can be oils and surfactants (Andersen at [0045]). Andersen teaches that the composition may contain gum base (Andersen at [0050]) whose components include 5% to 80% by weight elastomeric compounds (Andersen at [0167]).
Andersen does not teach a disintegrating product.
It would have been prima facie obvious for one of ordinary skill in the art to have used the size of the sweetener particles and the percent weight of elastomers by following the teachings of Andersen given that Bondu specifically discloses the same sweeteners but does not specify a range of sizes or a range of weight percentages for the elastomers and Andersen provides both a size for the sweeteners and a percent weight for the elastomers. One would have a reasonable expectation of success because mannitol is a known sweetener in the art being used for the art recognized use of sweetening. The ranges provided by Andersen overlap with the instantly claimed ranges of size and percent by weight of the tablet. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.
Regarding claim 111, Andersen teaches that the composition includes enhancers that can be oils and surfactants (Andersen at [0045]). When the oil and surfactants are combined with saliva they will form emulsions thereby self-emulsifying.   
Regarding claim 112, Andersen teaches that the composition may contain gum base (Andersen at [0050]) whose components include 5% to 80% by weight elastomeric compounds (Andersen at [0167]). One would be motivated to add gum base to the tablet of Bondu in order to adjust the release profile of the active as taught in Andersen [0026-0031]. The ranges provided by Andersen for the percent weight of the elastomeric compounds overlap with the instantly claimed ranges for the percent weight of the elastomer in the gum base. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 119, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
C3) The teachings of ‘641 and Bondu are discussed above.
The combined teachings of Bondu and ‘641 differ from that of the instant claims 113 insofar as it fails to specifically recited the use of only naturally based reagents. The teachings of Andersen ‘455 cure this deficit. 
Andersen ‘455 teaches a tablet with at least two individual coherent modules [Andersen ‘455 ¶0014] wherein the modules are made of compressible and non-compressible components [Andersen ‘455 ¶0091] which are covered by a coating [Andersen ‘455 ¶0094] which is compressible [Andersen ‘455 ¶0095] and has sorbitol as the sole or main component [Andersen ‘455 ¶0123, 0179] which may include an active agent like flavoring or pharmaceuticals [Andersen ‘455 ¶0188]. Andersen ‘455 teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created [Andersen ‘455 ¶0035, ¶0126, ¶0143-¶0144, ¶0172, ¶0185, ¶0204, ¶0218, and ¶0220].
Regarding claim 113, Andersen ‘455 teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created [Andersen ‘455 ¶0035, ¶0126, ¶0143-¶0144, ¶0172, ¶0185, ¶0204, ¶0218, and ¶0220].



C4) The teachings of Bondu and ‘641 are discussed above. 
The combined teaching of Bondu and 641 differ from claims 120 and 121 insofar as they fail to specifically disclose the product being in a pouch or the rate of the tablet dissolving. The teachings of Kashid cure this deficit.
Kashid teaches a dissolving or disintegrating oral pharmaceutical comprising an active, one or more fillers larger than 100 microns (Kashid claim 1). Where the filler is mannitol (Kashid claim 6) and the filler is 30% to 80% by weight of the composition (Kashid claim 4)   contains a sweetener or flavoring agent (Kashid claims 11, 24, 25) and the composition dissolves in 60 seconds or less (Kashid claim 10) and preferably 30 seconds or less (Kashid at page 2 paragraph 1). Kashid further recites that the composition is a tablet (Kashid at claim 30). Kashid also teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2).
Kashid does not teach that the final composition comprises non-directly compressible sugar alcohols.
Regarding claim 120, Bondu discloses an orally disintegrating tablet including mannitol 300 DC aka directly compressible, and Mannitol 25 C aka crystalline or non-directly compressible, natural and artificial orange flavor, and artificial vanilla flavor. Bondu further teaches the composition may be in the form of powders granules, pellets, tablets and capsules (Bondu at [0048]). 641 teaches the amount of non-directly compressible sugar is at least 10% which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists. Kashid teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2).
Regarding claim 121, Kashid teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2) and contains an active (Kashid at claim 1).


D) Claims 97-106,108-113, and 115-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Application No. 17/342,807 (reference application) in view of Bondu et al. (US 2012/276199 A1) and in further view respectively of Andersen (U.S.P. 8,623,331 B2), Andersen ‘455 (US 2006/0051455 A1- hereinafter Andersen ‘455) and Kashid (WO 2007/074472 A2).
D1) The teachings of ‘807 are discussed above. 
The teaching of ‘807 differ from instant claim 108 insofar as they do not teach DC particles at least 10% by weight of the composition the teachings of Bondu cure this deficit.
The teachings of Bondu are discussed above. 
It would have been prima facie obvious to one of ordinary skill in the art following the teachings of ‘807 to have used the ranges taught in Bondu which overlap with the instantly claimed ranges because ‘807 teaches the use of DC sugar particles but does not teach a percent amount. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  One would have a reasonable expectation of success because both compositions teach an oral tablet comprising actives, flavor, and DC and non-DC sugar alcohol particles.
Regarding claim 101, Bondu discloses the two sections intragranular and extragranular, both sections are part of an orally disintegrating tablet (Bondu at Example 5). 
Regarding claim 102, Bondu teach the composition may be orally disintegrating, dissolving, and chewing tablets (Bondu at [0048]).

D2) The teachings of ‘807 and Bondu are discussed above.
The combined teachings of Bondu and ‘807 differ from that of the instant claims 111-112, and 119 insofar as it fails to specifically recited the range of sizes for the sugar alcohol particles or ranges for the percent weight of elastomers. The teachings of Andersen ‘331 and Khankari cure this deficit.
 Andersen teaches that sweeteners may be sorbitol, mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, or combinations thereof (Andersen at [0276-0279]). Andersen teaches that bulk sweeteners have an average diameter of below 700 microns (Andersen at [0113]).  Andersen at table 5 discloses that the composition may have multiple bulk sweeteners in separate layers wherein each bulk sweetener can be 25 to 50% percent by weight of the tablet (Andersen at table 5). Andersen further teaches that the composition includes enhancers that can be oils and surfactants (Andersen at [0045]). Andersen teaches that the composition may contain gum base (Andersen at [0050]) whose components include 5% to 80% by weight elastomeric compounds (Andersen at [0167]).
Andersen does not teach a disintegrating product.
It would have been prima facie obvious for one of ordinary skill in the art to have used the size of the sweetener particles and the percent weight of elastomers by following the teachings of Andersen given that Bondu specifically discloses the same sweeteners but does not specify a range of sizes or a range of weight percentages for the elastomers and Andersen provides both a size for the sweeteners and a percent weight for the elastomers. One would have a reasonable expectation of success because mannitol is a known sweetener in the art being used for the art recognized use of sweetening. The ranges provided by Andersen overlap with the instantly claimed ranges of size and percent by weight of the tablet. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.
Regarding claim 104, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.
Regarding claim 111, Andersen teaches that the composition includes enhancers that can be oils and surfactants (Andersen at [0045]). When the oil and surfactants are combined with saliva they will form emulsions thereby self-emulsifying.     
Regarding claim 119, Andersen teaches that bulk sweeteners (Andersen at [0276-0279]) can be mannitol (Andersen at [0276-0279]) can be present at 25% of the weight of the tablet (Andersen at table 5) and have an average diameter of below 700 microns (Andersen at [0113]). Khankari teaches the amount of non-directly compressible sugar ranges from 25 to 95% (Khankari at column 10 lines 4-12) which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  
Regarding claim 122, Andersen teaches the use of actives including loratadine, des-loratadine, nicotine bitartrate, nicotine in combination with caffeine (Andersen at columns 3 lines 46-58).
D3) The teachings of ‘807 and Bondu are discussed above.
The combined teachings of Bondu and ‘807 differ from that of the instant claims 113 insofar as it fails to specifically recited the use of only naturally based reagents. The teachings of Andersen ‘455 cure this deficit. 
Andersen ‘455 teaches a tablet with at least two individual coherent modules [Andersen ‘455 ¶0014] wherein the modules are made of compressible and non-compressible components [Andersen ‘455 ¶0091] which are covered by a coating [Andersen ‘455 ¶0094] which is compressible [Andersen ‘455 ¶0095] and has sorbitol as the sole or main component [Andersen ‘455 ¶0123, 0179] which may include an active agent like flavoring or pharmaceuticals [Andersen ‘455 ¶0188]. Andersen ‘455 teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created [Andersen ‘455 ¶0035, ¶0126, ¶0143-¶0144, ¶0172, ¶0185, ¶0204, ¶0218, and ¶0220].
Regarding claim 113, Andersen ‘455 teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created [Andersen ‘455 ¶0035, ¶0126, ¶0143-¶0144, ¶0172, ¶0185, ¶0204, ¶0218, and ¶0220].

D4) The teachings of Bondu and ‘807 are discussed above. 
The combined teaching of Bondu and ‘807 differ from claims 120 and 121 insofar as they fail to specifically disclose the product being in a pouch or the rate of the tablet dissolving. The teachings of Kashid cure this deficit.
Kashid teaches a dissolving or disintegrating oral pharmaceutical comprising an active, one or more fillers larger than 100 microns (Kashid claim 1). Where the filler is mannitol (Kashid claim 6) and the filler is 30% to 80% by weight of the composition (Kashid claim 4)   contains a sweetener or flavoring agent (Kashid claims 11, 24, 25) and the composition dissolves in 60 seconds or less (Kashid claim 10) and preferably 30 seconds or less (Kashid at page 2 paragraph 1). Kashid further recites that the composition is a tablet (Kashid at claim 30). Kashid also teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2).
Kashid does not teach that the final composition comprises non-directly compressible sugar alcohols.
Regarding claim 120, Bondu discloses an orally disintegrating tablet including mannitol 300 DC aka directly compressible, and Mannitol 25 C aka crystalline or non-directly compressible, natural and artificial orange flavor, and artificial vanilla flavor. Bondu further teaches the composition may be in the form of powders granules, pellets, tablets and capsules (Bondu at [0048]). 641 teaches the amount of non-directly compressible sugar is at least 10% which overlaps with the instantly claimed range of 20%. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists. Kashid teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2).
Regarding claim 121, Kashid teaches that the composition can also be converted into other dosage forms like dispersible tablets, granules and sachets containing such granules (Kashid page 6 paragraph 2) and contains an active (Kashid at claim 1).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments Regarding Double Patenting Rejections
Applicant argues that claim 119 was not rejected in the previous office action, with the inclusion of the limitations of claim 119 being amended into claim 97, Applicant argues there is no double patenting on the amended claim 97.
The examiner not rejecting the previously claim 119 on the grounds of double patenting was an error and that error has been corrected in this office action. For at least this reason, this office action has been made NON-FINAL.

Conclusion
No claims are presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA MICHELLE PETRITSCH/           Examiner, Art Unit 1612        


/ISAAC SHOMER/           Primary Examiner, Art Unit 1612